DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 25 is objected to because of the following informalities:  The claim is missing a period at the end of the claim.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 11-13, 15-24, 27, 29, and 30 of U.S. Patent No. US 10,335,302 (Perez et al, hereinafter “’302 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.
Instant claims 1, 24, 25, and 26 are encompassed by the limitations of claim 14 in the ‘302 patent. Claim 14 of the ‘302 patent details a system for generating real-time interventions including a first plurality of instructions including generation of a prompt to input data indicative of the user’s degree of appetite or hunger via microphone or display, a second plurality of instructions that determine an appetite pattern based on the input data, a third plurality of instructions that determine an intervention and generate said intervention based on the pattern, where the third plurality determines the intervention by processing the appetite pattern to determine an expectation of appetite compared to a threshold at a future time window.  Instant claim 1 requires similar features as those in the first and second pluralities of instructions of the ‘302 patent, where the third plurality of instructions in the ‘302 patent further covers the claimed subject matter of the third and fourth pluralities of instant claim 1.  Instant claims 24, 25, and 26 further include the implementation of the recited instructions on a dermal patch and instructions to determine a pattern.  Although not identically recited, the features between the ‘302 patent and instant claim include a plurality of instructions that determine a timing of a future appetite or hunger event based on the determined pattern, as well as execution of an intervention based on the determined pattern and timing.
Claim 27 of the ‘302 patent similarly includes features that encompass the limitations of instant claims 1, 24, and 25.  Claim 27 of the ‘302 patent recite a plurality of instructions to prompt a user to input data indicative of the patient’s degree of appetite, as well as a plurality of instructions that determines predictions of whether the patient’s degree of appetite will be above or below a threshold value in a future time window, as well as controls generation of an intervention in a future time window if the degree of appetite is expected to be above a threshold value.  Instant claims 24 and 25 further include the implementation of the recited instructions on a dermal patch.  In claim 27 of the ‘302 patent, the recited plurality of instructions encompass the instructions detailed in instant claim 1 as well as the dermal patch implementations detailed in instant claims 24 and 25.  
Instant claims 1, 24, 25, 26 are directed to a generation of a prompt for a user to input a degree of appetite, determination of an appetite pattern, determination of a future appetite event specific to the determined pattern, and generation of an intervention based on the determined timing of the future appetite event (claim 24, 25, and 26 further including implementation with a dermal patch and instructions to determine a pattern).  Although not identically recited, the features of claim 27 of the ‘302 patent include the same input, use of a pattern specific to a user to determine an appetite prediction for a future time window, as well as control of an intervention based on a determined expected timing of the future time window for a system including a dermal patch. 
Claims 2-5 are rejected as obvious variants of visual display for appetite or hunger (similar to claims 19 and 20 of the ‘302 patent).
Instant claims 6-8 and 32-33 further define use of the threshold value to determine whether or not to generate an intervention.  Claims 15 and 16 (dependent on claim 14) of the ‘302 patent similarly define conditions to generate the intervention during the future time window.
Instant claims 18, 19, and 28 further define the scope as detailed in reference to instant claim 1 above.  The scope of these instant claims overlap with claims 17-18, and 29-30 of the ‘302 patent.  Claims 29 and 30 of the ‘302 patent are dependent on claim 27 and therefore meet the limitations addressed above with regard to claim 27 of the ‘302 patent above.  Further, claims 29 and 30 define intervention means including graphics, text, audio, video similar to the notification provided in instant claims 18, 19, and 28.
Instant claims 29-30 are rejected as an obvious variant of generating the prompt to the user (similar to claims 11-13 of the ‘302 patent).
Instant claims 34-39 are rejected as obvious variants of generating a prompt, generating a visual display or audio prompt (similar to claims 19-24 of the ‘302 patent).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 2010/0228314 (Goetz), 2011/0034760 (Brynelsen et al), 2014/0275748 (Dunki-Jacobs et al), 2018/0000347 (Perez et al).  All directed to determination of hunger/appetite patterns or interventional treatments for diet-related treatments.  While representative of the state of the art, the documents do not define a pattern recognition and treatment intervention as specifically defined in the instant claims.
All directed to determination of hunger/appetite patterns or interventional treatments for diet-related treatments.  While representative of the state of the art, the documents do not define a pattern recognition and treatment intervention as specifically defined in the instant claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsey G Wehrheim whose telephone number is (571)270-5181. The examiner can normally be reached Monday - Friday 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Lindsey G Wehrheim
Primary Examiner
Art Unit 3799



/LINDSEY G WEHRHEIM/Primary Examiner, Art Unit 3799